ACCEPTED
                                                                             03-15-00468-CR
                                                                                   13907182
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                       11/21/2016 2:46:04 PM
                                                                           JEFFREY D. KYLE
                      No. 03-15-00468-CR                                              CLERK



   IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL
                                             FILED IN
            DISTRICT OF TEXAS, AT AUSTIN
                                       3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                                                   11/21/2016 2:46:04 PM
                 Matthew Warfield, Appellant          JEFFREY D. KYLE
                                                            Clerk

                                 v.

                 The State of Texas, Appellee
 On Appeal from the 22nd District Court of Hays County in Cause No.
      CR-14-0882, the Honorable Gary Steel, Judge Presiding


Unopposed Motion to Stay Proceedings
    and Allow Amended Briefing

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Matthew, Appellant in the above styled and

numbered cause, by and through John G. Jasuta, his undersigned

attorney of record, and respectfully enters this “Unopposed Motion

to Stay Proceedings and Allow Amended Briefing,” and in support

of such Motion would show the Court:

                                 I

    Appellant was convicted in the 22nd District Court of Hays

County, Texas, of the offense of evading arrest, in Cause No. CR-
14-0882 (Count I), styled The State of Texas v. Matthew Devere

Warfield. Punishment was assessed at confinement for twenty

(20) years. The trial court imposed sentence on July 16, 2015.

Notice of Appeal was timely filed with the clerk of the trial court.

                                 II

    Appellant's Amended Brief was filed with the Court on

February 16, 2016. The State's Brief was filed on May 24, 2016.

The case has been listed as “At Issue” since June 8, 2016, and oral

argument was denied on July 11, 2016.

                                 III

    The undersigned now believes that the punishment assessed

in Count I may be illegal, as the indictment and evidence

presented may support only a conviction for a State Jail Felony.

Additional research and briefing is required to fully protect

Appellant’s right to a full and complete appeal of the conviction.


                                 III

    Said attorney would further show the Court that he has been

scheduled to undergo major abdominal surgery, his third surgery
in the last five months, on November 22, 2016. Said attorney will

require, as a result, additional time, both to recuperate and to

complete the research and prepare Appellant's Second Amended

Brief on Appeal.     Given the recuperation time required the

undersigned would request an additional forty-five (45) days to

complete and file an Amended Brief. This delay in the proceedings

is sought so that justice may be done, and not for any purpose of

unnecessary delay.

                 Certificate of Conference

    The undersigned certifies that David Schulman, a licensed

attorney with whom the undersigned shares office space, conferred

with Mr. Ben Moore, counsel of record for the State. Neither Mr.

Moore nor his office are opposed to the granting of this motion.


                            Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his “Unopposed Motion to Stay

Proceedings and Allow Amended Briefing,” and Order that
Appellant’s amended brief be filed on or before January 6, 2017,

or until such time as set by this Court.

                            Respectfully submitted,


                            __________________________________
                            John G. Jasuta
                            Attorney at Law
                            1801 East 51st Street, Suite 365474
                            Austin, Texas 78723
                            eMail: lawyer1@johngjasuta.com
                            Tel. 512-474-4747
                            Fax: 512-532-6282
                            State Bar No. 10592300
                            Attorney for Matthew Warfield

         Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using
WordPerfect™ X8 software, contains 484 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
November 21, 2016, a true and correct copy of the above and
foregoing “Unopposed Motion to Stay Proceedings and Allow
Amended Briefing,” was transmitted via the eService function on
the State’s eFiling portal, to Benjamin “Ben” Moore
(benjamin.moore@co.hays.tx.us), counsel of record for the State of
Texas.


                            ______________________________________
                            John G. Jasuta